t c memo united_states tax_court independent staffing solutions petitioner v commissioner of internal revenue respondent docket no 9734-08l filed date jack duran for petitioner james a whitten for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien nftl with respect to petitioner’s unpaid 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure employment_tax ie unpaid withholding and fica tax_liabilities reported on form_941 employer’s quarterly federal tax_return for the quarters ending september and date and date and unpaid futa_tax liabilities reported on form_940 employer’s annual federal unemployment futa_tax return for for the reasons that follow we shall sustain respondent’s determination background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioner’s mailing address was in california when the petition was filed petitioner is a wholly owned tribally chartered enterprise of the fort independence indian_tribe a federally recognized 2we use the term employment_tax to refer to taxes under the federal_insurance_contributions_act fica secs the federal_unemployment_tax_act futa secs and federal_income_tax withholding secs and 3petitioner’s principal_place_of_business is unclear the record suggests that petitioner’s principal_place_of_business in was on the sovereign indian lands of the fort independence indian_reservation however there is no evidence in the record with respect to petitioner’s principal_place_of_business on the date the petition was filed indian_tribe petitioner was established in petitioner is in the business of providing temporary staffing services in date petitioner entered into an agreement with mrg california l l c mrg the terms of the agreement called for mrg to provide management services to petitioner including administration of petitioner’s payroll on date respondent filed an nftl against petitioner in the inyo county recorder’s office with respect to the following employment_tax liabilities form_940 quarter tax_year amount due dollar_figure dollar_figure dollar_figure also on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice regarding the same liabilities on date petitioner timely filed a form request for a collection_due_process or equivalent_hearing with respect to the cdp_notice in the form petitioner stated 4as a threshold matter we note that tribally chartered enterprises generally are required to withhold employment_taxes in the same manner as other employers see revrul_59_354 1959_2_cb_24 revrul_56_110 1956_1_cb_488 cf allen v commissioner tcmemo_2005_118 rejecting taxpayer’s claim that income received as a member of a tribal council was exempt from employment_tax for both wage withholding and self-employment_tax purposes and holding that taxpayer’s income was to be treated as self-employment_income subject_to federal self-employment_tax under sec_1401 doxtator v commissioner tcmemo_2005_113 same as follows with respect to the employment_tax liabilities tax_payments have been made the tax is not due and owing the taxes have not been properly calculated taxpayer is not responsible for the tax_payments on march and petitioner’s counsel5 sent several documents to respondent’s settlement officer ruth beck ms beck relating primarily to the business relationship between petitioner and mrg on date petitioner’s counsel and ms beck held a collection_due_process_hearing by telephone during the hearing petitioner’s counsel contended that petitioner was not liable for the employment_tax liabilities because of the unlawful acts of mrg and its successor independent management resources l l c imr specifically petitioner’s counsel argued the lien should be discharged because mrg and imr misappropriated the funds petitioner had earmarked for payment of its employment_tax liabilities petitioner did not make any other arguments with respect to the existence of the employment_tax liabilities and did not suggest any collection alternatives 5petitioner’s then counsel john m peebles has since withdrawn 6the record does not corroborate any illegal or improper acts on the part of mrg or imr and we express no opinion with respect to petitioner’s assertion that mrg or imr misappropriated petitioner’s funds 7petitioner’s counsel asserted that petitioner’s tax_liability was calculated incorrectly however he presented no continued on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination respondent sustained the filing of the nftl with respect to petitioner’s employment_tax liabilities in an attachment to the notice_of_determination respondent addressed petitioner’s argument as follows form was annotated lien discharge your representative intimated that it appears another entity may be liable for the tax_liability other than a copy of an agreement between the taxpayer and another entity of which the service had no part in this agreement sic there was no more information provided to the settlement officer regarding this possible issue review of irm discharge of property and irm when to issue a certificate of discharge has affirmed the settlement officers sic determination that a lien discharge is inappropriate in this case no other issues were raised petitioner timely filed a petition in this court challenging respondent’s notice_of_determination continued evidence or explanation with respect to this argument discussion i sec_6320 and sec_6330 sec_6320 provides that the secretary must notify a taxpayer in writing of the filing of an nftl and of the taxpayer’s right to request an administrative hearing with respect to the lien sec_6320 provides that the taxpayer is entitled to a fair hearing before an impartial officer of the internal_revenue_service office of appeals appeals_office sec_6320 provides that the hearing shall be conducted according to the provisions of sec_6330 d and e other than sec_6330 a taxpayer may raise any relevant issue at the hearing including appropriate spousal defenses challenges to the appropriateness of collection action and offers of collection alternatives sec_6330 a taxpayer may also challenge the existence or amount of the underlying liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have a previous opportunity to dispute the underlying liability sec_6330 following the hearing the appeals_office must issue a notice_of_determination with respect to the proposed collection activity in making the determination the appeals_office must take into consideration verification from the secretary that the requirements of any applicable law or administrative procedure have been followed any relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for appropriate collection_of_taxes with the taxpayer’s legitimate concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek review of the determination by filing a timely petition in this court sec_6330 if a taxpayer’s underlying liability is properly at issue we review any determination with respect to the underlying liability de novo 114_tc_604 114_tc_176 we review any other administrative determination for abuse_of_discretion 119_tc_252 citing sego v commissioner supra pincite respondent concedes that petitioner did not receive a notice_of_deficiency and did not otherwise have an opportunity to challenge the employment_tax liabilities accordingly petitioner may challenge the underlying liabilities in this 8no particular form of verification is required and it is well settled that a taxpayer’s account transcripts presumptively will satisfy the verification requirement of sec_6330 124_tc_189 citing 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir 118_tc_162 and 117_tc_183 proceeding and to the extent the underlying liabilities are at issue we will review respondent’s determination de novo ii respondent’s notice_of_determination a applicable law and administrative procedure the record establishes that ms beck reviewed petitioner’s account transcripts for the tax periods at issue and determined that all applicable laws and administrative procedures had been satisfied with respect to the nftl petitioner does not argue that respondent failed to fulfill the requirements of any applicable law or administrative procedure and our review of the record does not reveal any legal or procedural errors with respect to respondent’s proposed collection action accordingly we conclude that respondent’s determination that the requirements of all applicable laws and administrative procedures were satisfied was not an abuse_of_discretion b petitioner’s arguments petitioner advanced only one argument during the collection_due_process_hearing ie that a third party’s misappropriation of funds set_aside for payment of petitioner’s employment_tax liabilities relieves petitioner of liability for the unpaid employment_taxes as petitioner’s argument is a challenge to 9petitioner stated on the form that the employment_tax liabilities were not due and owing and petitioner’s counsel asserted during the hearing that petitioner’s employment_tax was not properly calculated however as discussed above petitioner continued the existence of the underlying liability we review petitioner’s argument de novo see sego v commissioner supra pincite goza v commissioner supra pincite on the basis of the record before us however we conclude that petitioner’s argument is not supported by the facts or applicable law despite petitioner’s assertions there is no credible_evidence in the record that mrg imr or any other third party misappropriated petitioner’s fundsdollar_figure accordingly petitioner’s assertion that a third party misappropriated the funds set_aside to pay petitioner’s employment_tax liabilities is without factual support and in any event is not a recognized defense to respondent’s proposed collection action c balancing efficient collection with taxpayer’s legitimate concerns finally on the basis of her review of petitioner’s account transcripts ms beck determined that respondent’s collection action ie the filing of an nftl was no more intrusive than necessary petitioner does not specifically address this continued failed to explain or submit any evidence to the hearing officer with respect to this argument petitioner does not argue in its petition that the employment_tax was improperly calculated consequently we deem this issue conceded see rule b 10mrg’s and imr’s bankruptcy petitions which were among the documents mailed to ms beck before the hearing and are part of the record in this case list petitioner as an unsecured creditor however such evidence standing alone does not establish that mrg or imr misappropriated petitioner’s funds conclusion on the basis of the record before us we can see no reason to conclude that the determination on this point was erroneous iii conclusion we conclude that respondent did not err in determining that all applicable laws and administrative procedures had been followed with respect to petitioner’s unpaid employment_tax and that the filing of the nftl appropriately balanced the need for efficient collection of tax with the taxpayer’s legitimate concerns we further conclude that the sole issue raised by petitioner ie whether a third party’s alleged misappropriation of petitioner’s funds relieves petitioner of liability for unpaid employment_tax is factually unsupported by the record and legally without merit consequently respondent’s determination is sustained we have considered the remaining arguments of both parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
